824 F.2d 979
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Jessie T. HAGINS, Petitioner,v.DEPARTMENT OF DEFENSE, Respondent.
Appeal No. 87-3122.
United States Court of Appeals, Federal Circuit.
June 10, 1987.

Before FRIEDMAN, Circuit Judge, SKELTON, Senior Circuit Judge, and SMITH, Circuit Judge.
SKELTON, Senior Circuit Judge.

DECISION

1
The final decision of the Merit Systems Protection Board (Board), Docket No. PH07528610381, issued November 25, 1986, sustaining the agency decision to remove Jessie Hagins from his position as a Clothing/Fabric Worker Foreman, WS-3101-5, for sexual harassment of female employees working under his supervision, and for attempted reprisal, coercion and interference with an official investigation, is affirmed on the basis of the opinion of the presiding official dated July 14, 1986.

OPINION

2
Upon review of the record, we conclude that the Board's decision is supported by substantial evidence and is not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.  See 5 U.S.C. Sec. 7703(c);  and Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).